United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, HALE THORPE POST )
OFFICE, Baltimore, MD, Employer
)
__________________________________________ )
R.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-353
Issued: September 29, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 30, 2010 appellant filed a timely appeal from July 20 and October 5, 2010
decisions of the Office of Workers’ Compensation Programs (OWCP) that denied his claim for
an additional schedule award. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the schedule
award decision.
ISSUE
The issue is whether appellant established that he has more than a five percent
impairment of the right upper extremity and a five percent impairment of the left upper extremity
for which he received a schedule award.
On appeal appellant asserts that the opinion of his physician should be credited.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 23, 1998 appellant, then a 30-year-old letter carrier, filed an occupational
disease claim, alleging that his work duties caused bilateral carpal tunnel syndrome. OWCP
accepted the claimed condition and he underwent bilateral carpal tunnel releases. The claim was
later expanded to include bilateral lateral epicondylitis.
By decision dated December 31, 2002, OWCP found that his appellant’s employment,
effective March 7, 2002, fairly and reasonably represented his wage-earning capacity with zero
loss. On December 23, 2003 appellant filed a schedule award claim, that was denied by OWCP
on August 22, 2005 and affirmed by an OWCP hearing representative on January 25, 2006.
In a June 27, 2007 report, Dr. Robert A. Smith, a Board-certified orthopedic surgeon and
OWCP referral physician, advised that, in accordance with the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides),2 appellant had a five percent impairment of each upper extremity due to his bilateral
carpal tunnel syndrome. An OWCP medical adviser agreed with this conclusion. By decision
dated September 20, 2007, appellant was granted a schedule award for a five percent impairment
of the right upper extremity and five percent impairment on the left. On March 28, 2008 an
OWCP hearing representative affirmed the September 20, 2007 schedule award decision.
On September 12, 2008 appellant filed an additional schedule award claim. On
October 15, 2008 OWCP asked that he provide an impairment rating within 30 days. Appellant
did not respond, and by decision dated November 18, 2008, OWCP denied his claim for an
additional schedule award.
On May 17, 2010 appellant filed a third schedule award claim. By letter dated May 20,
2010, OWCP informed him that impairment evaluations were to be completed in accordance
with the sixth edition of the A.M.A., Guides,3 and asked that his physician provide an
appropriate report and attached appropriate worksheets for the physician to complete. In
treatment notes and form reports dated October 23, 2008 to Apri1 15, 2010, Dr. Trudy Hall, an
attending Board-certified physiatrist, provided examination findings including paresthesias and
numbness, decreased grip strength and negative Tinel’s and Phalen’s signs. She provided
physical restrictions and diagnosed chronic bilateral carpal tunnel syndrome and chronic,
intermittent tendinitis.4 The physical findings described on April 15, 2010 included tenderness
along the left lateral epicondyle area and decreased sensation bilaterally along the first to third
digits. In reports dated from January 15, 2009 to April 22, 2010, Dr. C. Ufomadu, a Boardcertified internist, diagnosed bilateral carpal tunnel syndrome and provided physical restrictions.
By decision dated July 20, 2010, OWCP denied appellant’s claim for an additional
schedule award on the grounds that he had not provided the requested medical information. On
2

A.M.A., Guides (5th ed. 2001).

3

A.M.A., Guides (6th ed. 2008).

4

Appellant also submitted treatment notes from Elizabeth Allen, a physician’s assistant who is an associate of
Dr. Hall.

2

August 23, 2010 appellant requested reconsideration and submitted a worksheet dated August 9,
2010 in which Dr. Hall advised that under Table 16-10 appellant had a grade 3 sensory
impairment and that under Table 16-11 he had a grade 4 motor impairment, with a maximum
upper extremity impairment under Table 16-15. Dr. Hall found that the sensory impairment
yielded 18 percent upper extremity impairment and the motor impairment yielded 3 percent
upper extremity impairment, for a combined upper employment injury of 20 percent of each
upper extremity. In an August 19, 2010 treatment note, she provided physical examination
findings and diagnosed chronic carpal tunnel syndrome with hand and wrist pain, and
neuropathic symptoms.
In a September 21, 2010 report, Dr. Christopher P. Brigham, an OWCP medical adviser
who is Board-certified in family and occupational medicine, noted his review of the medical
record including Dr. Hall’s April 15 and August 9, 2010 reports. He noted that Dr. Hall had
utilized the fifth, not the sixth, edition of the A.M.A., Guides. Dr. Brigham noted the accepted
conditions indicated that appellant had a ratable impairment for bilateral carpal tunnel syndrome
and symptomatic left epicondylitis. He advised that, in accordance with section 15.4f and Table
15-23, for the right hand appellant had a grade modifier of 1 for test findings, based on a positive
preoperative electrodiagnostic study on August 6, 1998; a grade 2 modifier for history based on
Dr. Hall’s report of significant intermittent symptoms; and a grade 2 modifier for physical
findings, based on documentation of sensory deficits. OWCP’s medical adviser then totaled the
modifiers and found an average of 1.6, which he rounded up to 2, which resulted in a default
rating of a five percent right upper extremity impairment.
OWCP’s medical adviser then advised that, on the left, appellant also had a grade
modifier of 1 for test findings, based on a positive electrodiagnostic studies; a grade 1 modifier
for history for mild intermittent symptoms; and a grade 2 modifier for physical findings, based
on documentation of sensory deficits. He then totaled the modifiers and found an average of 1.3,
which he rounded to 1, which resulted in a default rating of a 2 percent right upper extremity
impairment due to carpal tunnel syndrome.
OWCP’s medical adviser then evaluated appellant’s left elbow, noting that two
methodologies could be used, the diagnosis-based impairment (DBI) method and the range of
motion (ROM) method. He used the former method, noting that Dr. Hall did not record any
deficits in left elbow motion, and found that, under the DBI method, under Table 15-4, Elbow
Regional Grid, for a diagnosis of lateral epicondylitis, a class 1 impairment for a history of
painful injury and residual symptoms without consistent objective findings yielded a default
rating of 1 percent. OWCP’s medical adviser assigned grade modifiers of 1 for functional
history and physical examination, in accordance with Tables 15-7 and 15-8 respectively. He
advised that there was no modifier under Table 15-9 for clinical studies as there was no report
that studies had been performed. OWCP’s medical adviser concluded that, under the net
adjustment formula, the impairment rating remained unadjusted, for a grade C, one percent left
upper extremity impairment due to lateral epicondylitis. He then combined the two percent left
upper extremity impairment for carpal tunnel syndrome with the one percent left upper extremity
impairment of epicondylitis, which yielded a three percent left upper extremity impairment.
OWCP’s medical adviser concluded that appellant currently had a five percent right upper
extremity impairment and a three percent left upper extremity impairment, and since he had

3

previously received a schedule award for a five percent impairment of each upper extremity, he
was not entitled to an increased award.
In a merit decision dated October 5, 2010, OWCP found that the weight of the medical
evidence rested with the opinion of Dr. Brigham because Dr. Hall had not provided an
impairment rating in accordance with the sixth edition of the A.M.A., Guides and concluded that
appellant was not entitled to an increased schedule award.5
LEGAL PRECEDENT
The schedule award provision of FECA,6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP adopted the
A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.9
For decisions issued after May 1, 2009, the sixth edition will be used.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the Diagnosed Condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).12 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).13
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.14 In
Table 15-23, grade modifiers levels (ranging from zero to four) are described for the categories
5

Appellant also claimed a number of short-term recurrences. OWCP accepted some and denied some.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

A.M.A., Guides, supra note 3 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
12

Id. at 385-419.

13

Id. at 411.

14

Id. at 449.

4

test findings, history and physical findings. The grade modifier levels are averaged to arrive at
the appropriate overall grade modifier level and to identify a default rating value. The default
rating value may be modified up or down by one percent based on functional scale, an
assessment of impact on daily living activities.15
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.16
ANALYSIS
The Board finds that appellant has not established that he has more than a five percent
impairment of the right upper extremity and a five percent impairment on the left. The accepted
conditions are bilateral carpal tunnel syndrome and bilateral lateral epicondylitis. On
September 20, 2007 appellant was granted a schedule award for impairments of five percent on
the right and five percent on the left.
For decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides is to be
used in calculating schedule awards.17 The relevant medical evidence includes an August 9,
2010 report in which Dr. Hall rated appellant’s upper extremities in accordance with the fifth
edition of the A.M.A., Guides. A medical opinion not based on the appropriate edition of the
A.M.A., Guides has diminished probative value in determining the extent of a claimant’s
permanent impairment.18 Thus, Dr. Hall’s August 9, 2010 report is insufficient to establish
entitlement to an increased schedule award.
On September 21, 2010 Dr. Brigham reviewed the evidence, including Dr. Hall’s
April 15 and August 9, 2010 reports. Regarding the right upper extremity, he appropriately
utilized section 15.4f and Table 15-23 of the A.M.A., Guides.19 Dr. Brigham found that
appellant had a grade modifier of 1 for test findings, based on a positive preoperative
electrodiagnostic study on August 6, 1998;20 a grade 2 modifier for history based on Dr. Hall’s
report of significant intermittent symptoms; and a grade 2 modifier for physical findings, based
15

Id. at 448-50.

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
17

FECA Bulletin No. 09-03, supra note 10.

18

See Fritz A. Klein, 53 ECAB 642 (2002).

19

A.M.A., Guides, supra note 3 at 448-50.

20

Section 15.4 of the A.M.A., Guides provides that a preoperative electrodiagnostic test should be used in an
impairment rating unless postoperative studies are done for a clinical indication of failure to improve with surgery
and the postoperative study is clearly worse than the preoperative electrodiagnostic study, and only in this rare case
with the postoperative study be used. Id. at 448. In the case at hand, the postoperative electrodiagnostic studies
demonstrated an improvement.

5

on documentation of sensory deficits. He totaled the modifiers and found an average of 1.6,
which he rounded up to 2, which resulted in a default rating of a 5 percent right upper extremity
impairment. Regarding the left upper extremity, Dr. Brigham advised that appellant also had a
grade modifier of 1 for test findings, based on a positive electrodiagnostic studies; a grade 1
modifier for history for mild intermittent symptoms; and a grade 2 modifier for physical
findings, based on documentation of sensory deficits. He then properly totaled the modifiers and
found an average of 1.3, which he rounded to 1, which resulted in a default rating of a two
percent right upper extremity impairment for carpal tunnel syndrome. Dr. Brighan’s evaluation
of appellant’s left elbow properly applied the DBI method, noting that Dr. Hall did not record
ROM findings. He appropriately utilized Table 15-4, Elbow Regional Grid, for a diagnosis of
lateral epicondylitis.21 Dr. Brigham found a class 1 impairment for a history of painful injury
and residual symptoms without consistent objective findings, which yielded a default rating of
one percent, and assigned grade modifiers of 1 for functional history and physical examination,
in accordance with Tables 15-7 and 15-8 respectively.22 OWCP’s medical adviser noted that a
modifier under Table 15-923 for clinical studies was not indicated as the record did not indicate
that studies had been performed. He then properly applied the net adjustment formula and found
a grade C, one percent, left upper extremity impairment due to lateral epicondylitis. Dr. Brigham
then combined the two percent left upper extremity impairment for carpal tunnel syndrome with
the one percent left upper extremity impairment of epicondylitis, for a total three percent left
upper extremity impairment.
The Board finds that the record, as characterized by Dr. Brigham’s analysis of the
impairment evidence, supports that appellant has no more than a five percent right upper
extremity impairment and five percent impairment on the left, for which he received a schedule
award. There is no other medical evidence of record addressing the extent of his permanent
impairment under the appropriate edition of the A.M.A., Guides, which supports any greater
impairment, and since he had previously received a schedule award for a five percent impairment
of each upper extremity, he was not entitled to an increased award.24
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a five percent right upper extremity
impairment and five percent impairment on the left.

21

Id. at 399.

22

Id. at 406, 408.

23

Id. at 410.

24

The Board notes that there is no medical evidence to support an impairment rating for right lateral
epicondylitis.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 5 and July 20, 2010 be affirmed.
Issued: September 29, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

